DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/14/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.
	
REASONS FOR ALLOWANCE
3.	The issuing of the Corrected Notice of Allowability is in regards to the address the filing of the IDS dated 01/14/2022. The IDS, in addition to the Foreign Reference & Non Patent Literature, has been searched and considered with no change in scope found. 

4.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
access to a first server for a navigation service through an application for the navigation service linked with a first account for accessing to a second server for a social network service, wherein the first server is distinct from the second server; 

based on receiving the message, display a first visual object for inquiring whether to obtain the route from the second user; 
based on receiving a user input on the first visual object, receive information regarding a changed location of the second electronic device moving along the route through the application, wherein the received user input indicates to obtain the route, and 
wherein the information regarding the changed location is repeatedly transmitted via the first server from the second electronic device; and 
while receiving the information regarding the changed location, display, based on the information regarding the changed location, a relative positional relationship between the first2Application No.: 17/016,818Amendment Under 37 C.F.R. §1.111 Art Unit: 2457Docket No.: P200874US00electronic device and the second electronic device over an electronic map displayed within the user interface of the application by displaying as associated with a bar-shaped visual object a second visual object for indicating a first position of the first electronic device and a third visual object for indicating a second position of the second electronic device.” 
LEE (US 2012/0084348 A1) teaches a trust architecture, including an intermediary for use therewith, which may be referred to as a Personal Privacy Stronghold ("PPS"), is disclosed which facilitates user management, including control, enablement, extension and augmentation, of unsolicited server operations, allowing the 
Ishai (US 2010/0332326 A1) teaches a system and methods for integrating position information from a plurality of users to inform users of other user's positions, events of interest, and locations of interest. Similarly, the invention relates to techniques for using real-time location information and information gathered from social networks and other internet-worked information sources to alert people of other individuals, places, and events of interest in the vicinity.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) a first server for a navigation service through an application 2) a second server for a social network service 3) authentication of a user through the first and second server 4) displaying a visual object 5) displaying a route 6) displaying the changing of location of various users and route 7) constantly sending and updating the location of the various users displays 8) displaying relative positional information of users on the display 9) displaying a map 10) displaying a bar-shaped visual object on a map of the various positions of the users. 
Subsequently, the Applicant Arguments/Remarks in respect to the USC 103 Rejection of Claim(s) 1-14, 16, 20 and 22-24 are hereby withdrawn. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/283,579, filed on 03/02/2015.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

5. 	Claim(s) 1-14, 16, 20 and 22-24 is/are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457